                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                          GREAT FALLS DIVISION



UNITED STATES OF AMERICA,                PO-19-5208-GF-JTJ
                                         Ticket Number: 9408130 and 9408127
                   Plaintiff,            Location Code: M23F
                                         Disposition Code: PF
vs.
                                         JUDGMENT IN A CRIMINAL CASE
RAYMOND C WROBEL JR.,

                   Defendant.



      The Defendant, Raymond C Wrobel Jr., was present in court and entered a
plea of guilty to the charges of: INTERFERENCE WITH PERSONS ENGAGED
IN AUTHORIZED ACTIVITY ON A NWR and DISORDERLY CONDUCT ON
A NWR.
      The court imposes the following sentence pursuant to the Sentencing
Reform Act of 1984:
            1. Defendant must pay a fine in the amount of $250.00 plus $30.00
               Special Assessment for INTERFERENCE WITH PERSONS
               ENGAGED IN AUTHORIZED ACTIVITY ON A NWR and
               $250.00 plus $30.00 Special Assessment for DISORDERLY
               CONDUCT ON A NWR for a total of $560.00. The fine has been
               paid in full, receipt number MTX400013979.


            2. Defendant is prohibited from entering the CMR Wildlife Refuge
               for a period of one year, starting from October 3, 2019.
      Defendant is advised that pursuant to 18 U.S.C. § 3742(g) and Federal Rule
of Criminal Procedure 58(g)(2)(B), Defendant has the right to appeal the sentence
imposed in this case to a United States District Court Judge within fourteen (14)
days after entry of judgment, by filing with the Clerk of District Court a statement
specifying the judgment from which the appeal is taken, and by serving a copy of
the statement upon the United States Attorney (personally or by mail) and filing a
copy with Magistrate Judge Johnston. If you appeal, you will be required to pay a
$38 fee pursuant to 28 U.S.C. § 1914, Fee Schedule, subsection (10) at the time of
filing your appeal. You also will be required to furnish the District Court Judge a
copy of the record, which consists of the “original papers and exhibits in the case
together with any transcript, tape or other recording of the proceedings and a
certified copy of the docket entries which shall be transmitted promptly to the
clerk of court.” Fed. R. Crim. P. 58(g)(2)(c).


Date of Imposition of Judgment: October 3, 2019.



DATED this 7th day of October, 2019.
